 



EXHIBIT 10.22

AMENDED AND RESTATED THORATEC CORPORATION
EXECUTIVE OFFICER SEVERANCE BENEFITS PLAN
AND SUMMARY PLAN DESCRIPTION

INTRODUCTION

Thoratec Corporation (“TC”) established the Thoratec Corporation Executive
Officer Severance Benefits Plan (the “Plan”) effective July 11, 1998, as amended
and restated by the Board of Directors of TC on February 26, 2004, to provide
severance benefits to certain employees whose employment is terminated.

ELIGIBILITY FOR BENEFITS

Employees eligible to receive severance benefits under the Plan are the
following officers of TC: President and Chief Executive Officer, Senior Vice
President and Chief Operating Officer, Division President, Senior Vice President
and Chief Financial Officer, Vice President of Operations, Vice President of
Regulatory Affairs and Quality Assurance, Vice President of Research and
Development, Vice President of Sales and Marketing, Vice President of Human
Resources, Vice President of Business Development, Vice President and General
Counsel and any executive officer subsequently designated by the Board of
Directors (“Executive Officer(s)”). Benefits are provided under the Plan if the
form of Release described below is executed by the Executive Officer and becomes
irrevocable and the additional requirements described below with respect to a
particular benefit are met.

The Board of Directors of TC may amend the Plan at any time after July 1, 2001.

SEVERANCE BENEFITS

Severance Pay Benefit



    Standard       Any Executive Officer whose employment with TC ends due to an
involuntary termination (other than for Cause) and who has not declined another
comparable position with TC, a TC affiliate, successor or assignee shall be paid
in cash a standard severance pay benefit equal to one times the Executive
Officer’s then current annualized base salary payable at the election of the
Executive Officer made before the date of such termination in either (a) a
single lump sum payment, or (b) ratably during the one year after termination in
accordance with TLC’s regular pay periods.

 



--------------------------------------------------------------------------------



 



Change in Control

Each Executive Officer who is entitled to receive severance benefits under the
Plan, whose employment with TC ends within 18 months after a Change In Control,
either involuntarily (other than for Cause) or voluntarily for Good Reason,
shall be paid in lieu of the standard severance pay benefit a Change in Control
severance pay benefit equal to two times the Executive Officer’s then current
annualized base salary plus two times the greatest of (a) the prior year’s
target bonus, (b) the current year’s actual bonus, or (c) the current year’s
target bonus. Such amount shall be payable at the election of the Executive
Officer made before the date of such termination in either (i) a single lump sum
payment, or (ii) ratably during the one year after termination in accordance
with TC’s regular pay periods.

Definitions

Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Executive Officer in connection with his/her responsibilities as an Executive
Officer which is intended to result in substantial personal enrichment of the
Executive Officer, (ii) the Executive Officer’s conviction of a felony which TC
reasonably believes has had or will have a material detrimental effect on TC’s
reputation or business, or (iii) continued willful violations by the Executive
Officer of the Executive Officer’s obligations to TC after there has been
delivered to the officer a written demand for performance from TC which
describes the basis for its belief that the Executive Officer has not
substantially performed his duties.

Change in Control. “Change of Control” shall mean the occurrence of any of the
following events: (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of TC representing fifty percent (50%) or more of
the total voting power represented by TC’s then outstanding voting securities;
or (ii) the consummation of a sale of substantially all of TC’s assets; or
(iii) the consummation of a merger or consolidation of TC with any other
corporation, other than a merger or consolidation which would result in the
voting securities of TC outstanding immediately prior thereto continuing to
represent (either by remaining out-standing or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent (50%)
of the total voting power represented by the voting securities of TC or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; or (iv) a change in the composition of the TC Board of Directors
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors. “Incumbent Directors” shall mean
directors who either (A) are directors of TC as of January 1, 2004 or (B) are
elected, or nominated for election, to the Board of Directors with the

2



--------------------------------------------------------------------------------



 



affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii), or (iii) above, or in connection with an actual or threatened proxy
contest relating to the election of directors to TC.

Good Reason. “Good Reason” shall mean any material reduction in the duties or
salary or bonus of the Executive Officer or a requirement that the Executive
Officer work at a facility more than 25 miles from TC’s current headquarters.

Withholding

Notwithstanding any other provision of the Plan, all severance pay benefits
shall be reduced by any applicable federal, state, local, or other withholding.

Gross-Up for Excise Tax

In the event TC determines that any payment hereunder to or for the benefit of
an Executive Officer (determined without regard to any additional payment
required under this paragraph) (a “Payment”) is subject to the excise tax
imposed by section 4999 of the Internal Revenue Code, as amended (the “Excise
Tax”), then the Executive Officer shall be paid an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive
Officer of all taxes, including, without limitation, any income taxes and Excise
Tax imposed upon the Gross-Up Payment, the Executive Officer retains an amount
of the Gross-Up Payment equal to the Excise Tax imposed upon the Payment.

Medical Benefits Continuation

With respect to each eligible Executive Officer who is entitled to receive
severance benefits under the Plan, TC shall continue to pay, to the same extent
as paid by TC immediately before termination, for the Executive Officer’s
existing benefit coverage continuation under COBRA as provided by TC’s group
medical plan for either (i) the calendar month following the calendar month of
termination of employment, if entitled to the standard severance pay benefits,
or (ii) one year, if entitled to the Change in Control severance pay benefit.
The period of such TC-paid COBRA coverage shall be considered part of the
Executive Officer’s COBRA coverage entitlement period.

Release

To receive benefits under the Plan, an Executive Officer must sign a Release of
claims in the form specified by TC within the applicable time limit. Each
eligible Executive Officer age forty or older will have a maximum period of
forty-five days from the date the Executive Officer receives the applicable
Release to consider, accept, sign and return it to TC, and may revoke the
Release in writing within seven days thereafter. Each other Executive Officer
under age 40 will have a maximum period of seven calendar days from the date the
Executive Officer receives the

3



--------------------------------------------------------------------------------



 



applicable Release to consider, accept, sign and return it to TC, which Release
shall be irrevocable. All time limits refer to calendar days unless otherwise
specified. If the expiration of any time limit of the Plan falls on a weekend or
a holiday observed by TC, the time limit will be deemed to end at the close of
business on the next workday.

No Other Similar Benefits

The severance benefits provided by the Plan are in lieu of any other severance
benefits provided by TC under any other applicable practice or policy; provided
that, if an Executive Officer’s current employment agreement provides superior
severance provisions, such Executive Officer may elect to have the benefit of
such severance provisions in lieu of those comparable benefits provided by the
Plan.

Source of Benefits

The benefits provided under the Plan shall be unfunded and payable solely from
the general assets of TC.

Expenses

The expenses of operating and administering the Plan shall be borne entirely by
TC.

Plan Sponsor and Administrator

TC shall be the “Plan Sponsor” and the “Administrator” of the Plan, as such
terms are defined in the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). The Administrator shall make any and all determinations
required to be made in connection with the operation and administration of the
Plan, including (without limitation) the determination of whether an Executive
Officer is an eligible Executive Officer and the amount of any benefit payable
hereunder. The Administrator shall have the discretionary power to interpret the
provisions of the Plan as it may determine is necessary or appropriate for the
operation and administration of the Plan.

Named Fiduciary

TC is the “named fiduciary” of the Plan within the meaning of ERISA, including
the “named fiduciary” with the power to act with respect to the review of claims
for benefits under the Plan that are denied.

4



--------------------------------------------------------------------------------



 



Allocation and Delegation of Responsibilities

TC may allocate any of its responsibilities for the operation and administration
of the Plan to any officer or employee of TC. It may also delegate any of its
responsibility under the Plan by designating, in writing, another person to
carry out such responsibilities. Any such written designation shall become
effective when executed by the Chief Executive Officer of TC and the designated
person shall then be responsible for carrying out the responsibilities described
in such writing.

No Individual Liability

It is the express purpose and intention of TC that no individual liability
whatsoever shall attach to, or be incurred by, any director, officer, employee,
representative or agent of TC and its affiliated and related entities, under, or
by reason of the operation of, the Plan.

Claims and Review Procedures

Any Executive Officer who believes that the Executive Officer has not received
the proper benefit under the Plan must file a written claim with the
Administrator. The Administrator will review the claim and notify the Executive
Officer of its decision in writing within 60 days after the claim is received.

If the Administrator denies a claim, in whole or in part, the Administrator’s
notice will set forth:

     
1.
  The specific reason(s) for the denial;
 
   
2.
  The Plan provision(s) on which the denial is based;
 
   
3.
  A description of any material or information necessary for the claimant to
perfect the claim, and an explanation of why such material or information is
necessary; and
 
   
4.
  Information concerning the steps to be taken if the claimant wishes to submit
the claim for further review.

If the claimant feels the denial of the claim is improper, the claimant, or the
claimant’s duly authorized representative, must file a written request for a
full review of the claim. A request for review must be filed with the
Administrator within 90 days after the claimant receives the notice of denial
and should set forth all of the grounds upon which it is based, all facts in
support of the request and any other matters the claimant (or the claimant’s
representative) deems pertinent. The Administrator will give the claimant, or
the claimant’s representative, the opportunity to review pertinent Plan
documents in preparing a request for review. The Administrator will furnish the
claimant with a final written decision within 60 days after receipt of the
request for review.

5



--------------------------------------------------------------------------------



 



Questions Regarding the Plan

An Executive Officer having questions regarding the Plan or its application
should direct them to Wayne Boylston, Chief Financial Officer, at (925)
847-8600.

TO EVIDENCE THE ADOPTION OF THE AMENDED AND RESTATED THORATEC CORPORATION
EXECUTIVE OFFICER SEVERANCE BENEFITS PLAN, this document has been executed by an
authorized officer of TC.

     

  Thoratec Corporation
 
   
Dated: ____________________________
  By: ____________________________

6



--------------------------------------------------------------------------------



 



Your Rights Under ERISA

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. Under ERISA, all participants are entitled to:

     
1.
  Examine, without charge, at the office of the Administrator of the Plan, all
Plan documents and copies of all documents filed by the Plan with the U.S.
Department of Labor, such as detailed annual reports; and
 
   
2.
  Obtain copies of all Plan documents and other Plan information upon written
request to the Administrator. The Administrator may make a reasonable charge for
the copies.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and the other Plan participants and their
beneficiaries.

No one, including your employer or any other person, may discriminate against
you in any way to prevent you from obtaining a benefit or exercising your rights
under ERISA. If your claim for benefits is denied, in whole or in part, you must
receive a written explanation of the reason for the denial, and you have the
right to have the Administrator review and reconsider your claim. (See “Claims
and Review Procedures” above.)

Under ERISA, there are steps you can take to enforce your rights. For instance,
if you request materials from the Administrator and do not receive them within
thirty days, you may file suit in a federal court. In such a case, the court may
require the Administrator to provide the materials and pay you up to $100 a day
until you receive the materials, unless the materials were not sent because of
reasons beyond the Administrator’s control. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in state or
federal court.

If it should happen that you are discriminated against for asserting your rights
under ERISA, you may seek assistance from the U.S. Department of Labor, or you
may file suit in a federal court. The court will decide who should pay court
costs and legal fees. If you lose, the court may order you to pay these costs
and fees, for example, if it finds your claim is frivolous.

If you have questions about this statement or about your rights under ERISA, you
should contact the nearest Area Office of the U.S. Labor Management Services
Administration, Department of Labor.

7



--------------------------------------------------------------------------------



 



ERISA INFORMATION

Plan Name

     Amended and Restated Thoratec Corporation Executive Officer Severance
Benefits Plan

Plan Identification Number

     502

Plan Sponsor

Thoratec Corporation
6035 Stoneridge Drive
Pleasanton, CA 94588
Telephone: (925) 847-8600

Administrator

     Same as Plan Sponsor

Employer Identification Number

     94-2340464

Agent for Service of Legal Process

     Service of legal process may be made upon the Plan Administrator at the
address shown above.

Plan Year

     Calendar Year

Type of Plan

     Welfare Plan

8